QUESTION: Does a person under the age of twenty-one years have the legal and constitutional rights which would allow him or her to qualify as a candidate for election to a state legislative office?
SUMMARY: The provisions of our State Constitution which require the attainment of a specified age as a qualification for state legislative office remain in full force and effect and are not modified by s. 743.07, F.S., the so-called Adult Rights Law. However, such provisions are subject to amendment, which may be proposed by either legislative resolution or initiative of the people. Section 743.07(1), F.S., provides in pertinent part that: (1) The disability of nonage is hereby removed for all persons in this state who are 18 years of age or older, and they shall enjoy and suffer the rights, privileges, and obligations of all persons 21 years of age or older except as otherwise excluded by the state constitution immediately preceding the effective date of this section. (Emphasis supplied.) As of the effective date of s.743.07(1), F.S. (July 1, 1973), our State Constitution provided (and still provides) that each senator and member of the House of Representatives "shall be at least twenty-one years of age." [See Art. III, s. 15(c), State Const.] Inasmuch as the aforementioned age requirement disqualifying persons under the age of twenty-one years from holding state legislative office is found in the Constitution which immediately preceded the effective date of s.743.07, supra, it is within the exception italicized in the above-quoted portion and continues in full force and effect. This constitutional provision is, of course, subject to amendment and could be modified so as to remove the age requirement for holding state legislative office. Such an amendment "may be proposed by joint resolution agreed to by three-fifths of the membership of each house of the legislature." (Article XI, s. 1, State Const.) It may also be proposed by initiative of the people . . . by filing with the secretary of state a petition containing a copy of the proposed revision or amendment, signed by a number of electors in each of one half of the congressional districts of the state, and of the state as a whole, equal to eight percent of the votes cast in each of such districts respectively and in the state as a whole in the last preceding election in which presidential electors were chosen. (Article XI, s. 3, State Const.) Such an amendment, whether proposed by legislative resolution or by petition of the people, must also be submitted to the electors of the state for their approval before it can become effective. (See Art. XI, s. 5, State Const.)